Citation Nr: 0934988	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-28 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a left hip disorder, characterized as posterior hip 
fracture dislocation including the femoral head and 
acetabulum with cystic changes and avascular necrosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from February 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Baltimore, Maryland.  The claims file was 
subsequently transferred to the RO in St. Petersburg, 
Florida.

This case was previously before the Board in January 2005 and 
February 2008 at which time it was remanded for additional 
evidentiary development.  It is now returned to the Board for 
appellant consideration.

The Veteran has raised service connection claims for a 
psychiatric disorder, claimed as secondary to the service-
connected left hip disorder and service connection for 
bilateral knee disorders.  The RO made note of these claims 
in February 2009; however, they have not yet been adjudicated 
and are referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's left hip disability is productive of marked 
disability, but is not manifested by fracture of the surgical 
neck of the femur with false joint, nonunion, or loose motion 
with weightbearing preserved with aid of a brace, or flexion 
of the left thigh limited to 10 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for a left hip disability, to include avascular necrosis, 
have not been met for any period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252, 
5255 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

In correspondence dated in July 2003, March 2005, December 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was informed to submit evidence 
showing the nature and severity of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and/or symptoms of the Veteran's employment.  
Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social 
Security Administration decisions, statements from employers 
about job performance, lost time, or other evidence showing 
how the disability affected his ability to work.  The Veteran 
was also notified that he could submit lay statements from 
individuals who witnessed how the disability affected him.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Factual Background

The Veteran initially filed a service connection claim for a 
left hip fracture in December 1978.

In a December 1978 rating decision, service connection was 
established for posterior hip fracture dislocation, including 
the femoral head and acetabulum with cystic changes, for 
which a 10 percent disability rating was assigned from July 
1978.  

In June 2001, the Veteran underwent cord decompression 
surgery of the left hip.  The surgical indications included 
that fact that the Veteran was on chronic steroids and was 
having intractable left hip pain, secondary to avascular 
necrosis.

In July 2001, the Veteran filed an increased rating claim for 
his left hip disorder.  In support of the claim, a private 
medical statement of Dr. R. was added to the record.  Dr. R. 
indicated that the Veteran's left hip diagnoses consisted of 
avascular necrosis  and degenerative arthritis.  By rating 
action of December 2001, a 10 percent disability rating was 
continued for the Veteran's left hip disability. 

In May 2002, the Veteran filed another increased rating claim 
for the left hip disability.  In support of the claim, a 
private medical evaluation of May 2002 was offered for the 
record.  The history indicated that in 1976, the Veteran had 
been involved in a severe vehicular accident resulting in a 
fracture dislocation of the left hip.  It was noted that the 
Veteran had been on high doses of steroids for treatment of 
hip problems and that in May 2001, avascular necrosis was 
diagnosed, thought to be secondary to steroid use.  X-ray 
films of the left hip revealed that avascular necrosis had 
resolved, but revealed severe degenerative arthritis, 
secondary to trauma.  On examination, the Veteran walked with 
an antalgic gait with a left hip lurch.  There was diminished 
mobility of the left hip in rotation.  Straight leg raising 
was negative.  Balanace and coordination were described as 
good and motor, sensory and reflex examinations were intact.  
An assessment of end-stage degenerative joint disease of the 
left hip, secondary to a duty-related injury; and resolved 
avascular necrosis of the left hip, were made.  The doctor 
added that the condition was accompanied by pain, weakness, 
and loss of mobility of the hip.  

A VA examination of the joints was conducted in May 2002.  
The Veteran ambulated with a cane.  There was no obvious 
swelling or deformity of the left hip.  Range of motion 
testing revealed adduction to 20 degrees, abduction to 40 
degrees, internal rotation of 18 degrees and external 
rotation of 30 degrees.  The Veteran was also able to elevate 
the hip to 100 degrees.  All of the aforementioned maneuvers 
were accompanied by complaints of pain.  Also noted was 
tenderness (actually of the sacroiliac area).  X-ray films 
revealed osteoarthritis changes of the hips.  A chronically 
sprained left hip secondary an old injury and X-ray reports 
of early avascular necrosis were diagnosed.  

By rating action of July 2002, an increased disability rating 
of 30 percent was granted for the left hip disorder, 
effective from November 2001.   

VA records reflect that X-ray films of the hips taken in 
March 2003 revealed degenerative changes of the hip joints, 
slightly more prominent on the left side.

The Veteran underwent a private evaluation by Dr. H. in July 
2003.  He complained of occasional left hip pain which 
limited his activities.  Left hip motion in flexion, internal 
and external rotation, and abduction/adduction, was described 
as good, with some discomfort noted.  There was no leg length 
discrepancy.  Assessments of left hip avascular necrosis 
status post core depression, and lumbago were made.  The 
doctor commented that a lot of the Veteran's discomfort was 
related to his back.  

The file contains records received from the Social Security 
Administration.  This evidence includes a decision issued in 
February 2005 finding the Veteran disabled effective from 
November 1999 due to a combination of severe impairments 
including systemic lupus; bilateral avascular necrosis of the 
hips; and depression.  

VA records include a rheumatology report dated in October 
2005.  Physical examination revealed normal range of motion 
in all joints without any swelling or synovitis, with pain on 
range of motion testing of the left hip and tenderness to 
palpation of most joints.  The assessments included 
fibromyalgia; no left hip disorder was specifically 
diagnosed.

A VA examination was conducted in November 2005.  The Veteran 
reported that since undergoing left hip surgery in 2001, he 
suffered from frequent flare-ups of pain with limitations of 
motion.  The examiner indicated that he could not identify 
the amount of limitation due to flare-ups without resort to 
speculation.  The examiner noted that the Veteran used a cane 
for walking and used a lot of pain medication, including 
morphine tablets.  Physical examination revealed positive 
Trendelenburg testing on the left side.  There was no 
swelling or tenderness over the anterior aspect of the left 
hip; slight tenderness over the posterior aspect of the left 
hip was noted.  There was no detectable muscle atrophy.  
Range of motion testing revealed flexion from zero to 125 
degrees with pain at 90 degrees; extension from zero to 20 
degrees, with pain at 10 degrees; abduction from zero to 40 
degrees with pain at 30 degrees; and adduction from 0 to 20 
degrees with no pain.  External rotation was from zero to 60 
degrees with no pain.  Internal rotation was from zero to 10 
degrees with pain.  Repetitive motion testing revealed no 
additional limitation of motion due to pain, weakness, 
fatigue, lack of endurance or incoordination.  Degenerative 
arthritis of the left hip was diagnosed.  The VA examiner 
opined that left hip arthritis was more likely than not 
caused by the injury sustained in 1976 and that avascular 
necrosis might be caused by that hip injury or and/or by 
diagnosed lupus and cortisone treatment.   

Another VA examination was conducted in April 2007.  The 
Veteran reported of left hip pain.  The report indicated that 
the Veteran was able to stand for up to an hour and walk 
about one quarter mile.  There was no evidence of deformity, 
giving way, instability, stiffness, weakness or flareups of 
joint disease.  Left side pain was noted.  Range of motion 
testing of the left hip revealed flexion from zero to 120 
degrees with pain at 110 degrees; extension from zero to 20 
degrees, with pain at 20 degrees; abduction from zero to 45 
degrees without pain; and adduction from zero to 25 degrees 
with no pain.  External rotation was from zero to 50 degrees 
with pain at 50 degrees.  Internal rotation was from zero to 
30 degrees with pain.  Repetitive motion testing showed no 
additional limitation of motion due to pain, weakness, 
fatigue, lack of endurance or incoordination.  X-ray films 
revealed moderately advanced osteoarthritic changes of the 
left hip.  Osteoarthritis of the left hip with a history of 
left hip avascular necrosis was made.  

The examiner indicated that the Veteran was medically 
disabled and indicated that the impairment attributable to 
the left hip disability was none at all (daily routine 
activities) to moderate (shopping, walking).  Overall, the 
examiner assessed the level of disability associated with the 
hip disability was mild and explained that joint pain and 
aches associated with non service-connected lupus had the 
most significant impact on the Veteran's ability to perform 
occupationally and on the activities of daily living.  The 
examiner also opined that: (1) the Veteran had osteoarthritis 
of the left hip most likely caused by the 1976 left hip 
injury; and (2) avascular necrosis of the left hip could not 
be clearly dissociated from the service-connected left hip 
disability.

A private radiology report of March 2008 revealed mild to 
moderate degenerative changes of the left hip.  

A private medical report of Dr. B. dated in April 2008 
indicates that the Veteran's chief complaint involved left 
hip pain.  The doctor noted that the Veteran's medical 
problems included lupus with underlying hemolytic anemia, in 
addition to the left hip disability.  Physical examination 
revealed left hip lacked full extension.  Flexion beyond 100 
degrees provoked discomfort.  External rotation was from 45 
to 50 degrees and internal rotation was 10 to 15 degrees 
short of normal.  Lower extremity sensory and motor status 
was intact.  An impression of disabling left hip pain 
secondary to posttraumatic avascular necrosis, possibly 
compounded by lupus corticosteroid medication, was made.

In a statement provided by the Veteran in April 2008, he 
reported that his left hip pain was continually getting worse 
and was so severe at times that it kept him from any 
activity.

Records of Dr. L dated from 2006 to December 2008, reflect 
that the Veteran was seen on approximately a monthly basis 
for treatment and evaluation of conditions including left hip 
pain, degenerative joint disease, and lumbago.

The file contains a private medical statement of Dr. B. dated 
in December 2008 indicating that he had seen the Veteran in 
consultation regarding his left hip.  Dr. B. stated that a 
history, physical examination and X-ray films indicated that 
the Veteran had posttraumatic arthritis, which seemed to date 
back to an injury sustained in service.  Dr. B. observed that 
the Veteran had significant pain and advanced degenerative 
findings on X-ray films and was a candidate for total hip 
replacement.  

Analysis

The Veteran contends that his service-connected left hip 
disability is more severe than is contemplated by the 
currently assigned 30 percent rating.  In this case, the 
appeal period extends from May 31, 2002, the date of receipt 
of the increased rating claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  Evaluating 
the disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Having reviewed the evidentiary record, the Board concludes 
that the Veteran is not entitled to a disability rating in 
excess of 30 percent for the left hip disability for any 
period of time covered by this appeal.

For the entirety of the appeal period the Veteran's left hip 
disability has been assigned a 30 percent disability rating 
under Diagnostic Code 5255.  Under that code a 30 percent 
disability rating is assigned for malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating is assigned for fracture of the surgical neck of the 
femur with false joint, or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weightbearing preserved with aid of brace.  An 80 
percent disability rating, the highest schedular evaluation 
available under this code provision, is assigned for fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion (spiral or oblique fracture).

In this case, the Board concurs that marked hip disability 
warranting the currently assigned 30 percent disability 
rating has been documented throughout the appeal period.  
However, there is no evidence of a fracture of the shaft or 
surgical neck of the femur, with false joint; or with 
nonunion, without loose motion, and with weight bearing 
preserved with the aid of a brace, which would warrant the 
assignment of a 60 percent under Diagnostic Code 5255.  VA 
and private clinical records and evaluation reports fail to 
include any reference to a fracture of the shaft or surgical 
neck of the femur (no such manifestations are shown by any 
radiological evidence); there is no indication of nonunion, 
and weight-bearing does not require the aid of a brace, 
although the Board does not that the Veteran was reported to 
ambulate with the use of a cane.  

The Board has also considered rating the Veteran's left hip 
disability under other pertinent diagnostic codes, but the 
bulk of these diagnostic codes are not applicable in the 
Veteran's case.  For instance, there is no objective evidence 
of ankylosis (Diagnostic Code 5250) or flail joint 
(Diagnostic Code 5254).

Further, the Board has considered the applicability of 
Diagnostic Codes 5251 to 5253 used to evaluate limitation of 
motion.  The normal range of motion for VA purposes is 125 
degrees hip flexion and 45 degrees abduction.  38 C.F.R. § 
4.71, Plate II (2008).

Limitation of flexion of the thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if limited to 30 degrees, a 30 percent rating if 
limited to 20 degrees, and a 40 percent rating if limited to 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  
Limitation of extension of the thigh warrants a 10 percent 
rating if extension is limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251. 

Limitation of rotation of the thigh with an inability to toe-
out more than 15 degrees on the affected leg warrants a 10 
percent rating.  A 10 percent rating is also assigned for 
limitation of adduction of the thigh with an inability to 
cross legs.  A 20 percent rating is warranted for limitation 
of abduction of the thigh with motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Diagnostic Codes 5251 and 5253 do not provide a basis for the 
assignment of a schedular disability rating in excess of 30 
percent, as the highest schedular ratings available under 
these codes are 10 and 20 percent, respectively.  The Board 
has also reviewed the findings made during the appeal period 
to determine whether a 40 percent disability rating is 
warranted under Diagnostic Code 5252 based on flexion of the 
thigh limited to 10 degrees.  However, clinical records dated 
between 2002 and 2008 documenting range of motion findings do 
not reflect that at any time flexion of the thigh was limited 
to 10 degrees or less.  As such, the Veteran is not entitled 
to an increased disability rating under Diagnostic Code 5252 
for limitation of flexion of the thigh.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The evidence of record did not document 
any additional functional impairment on flare-ups.  Without 
credible evidence of additional limitation, the Board 
concludes that the current 30 percent disability rating for 
the service-connected left hip disability adequately 
contemplates any functional impairment, pain, and weakness 
that the Veteran experiences as a consequence of use of his 
left hip.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, 
the Board points out that when evaluated by VA in 2007, the 
examiner assessed the level of disability associated with the 
hip disability as mild and explained that joint pain and 
aches associated with non service-connected lupus had the 
most significant impact on the Veteran's ability to perform 
occupationally and on the activities of daily living.  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected left hip 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper 
level of disability.  As there is no indication in the record 
as to why the Veteran's case is not appropriately rated under 
the schedular criteria, extraschedular consideration is not 
warranted in this case.  Moreover, the Veteran's subjective 
complaints and the level of severity of his residuals, as was 
discussed above, are reasonably described by the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

Accordingly, the Board finds that the currently assigned 30 
percent disability rating  for the left hip disability is 
proper, and that the Veteran is not entitled to a disability 
rating in excess of 30 percent for any period of time covered 
by this appeal.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518 (1996).


ORDER

A disability rating in excess of 30 percent for a left hip 
disorder, characterized as posterior hip fracture dislocation 
including the femoral head and acetabulum with cystic changes 
and avascular necrosis, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


